Bloodworth, J.
1. “A ground of a motion for a new trial should be complete in itself, or rendered so by an exhibit attached to the motion. Accordingly, it has been repeatedly ruled that a ground based upon the admission or rejection of evidence presents nothing for adjudication when such 'evidence is not set forth therein, either literally or in substance, nor attached as an exhibit to the motion. Shaw v. Jones, 133 Ga. 446 (9) (66 S. E. 240).” Patterson v. Campbell, 136 Ga. 664 (1) (71 S. E. 1117). “There being no complaint of any ruling by the court at the trial except in admitting certain evidence, and the same not being set forth in the motion for a new trial but merely designated in general terms, no question of law is presented for decision by this court.” Boswell v. Patrick, 92 Ga. 417 (1) (17 S. E. 633). The rulings in the foregoing eases dispose of the first ground of the amendment to the motion for a new trial.
2. “The refusal to direct a verdict is not error in any case.” Dudley v. Isler, 21 Ga. App. 615 (2) (94 S. E. 827), and citations.
3. “No ground of a motion, for a new trial which is not complete and understandable without resorting to an examination of the brief of evidence or the charge of the court will be considered as presenting a question for consideration by this court.” Southern Ry. Co. v. Williams, 19 Ga. App. 544 (4) (91 S. E. 1001); Head v. State, 144 Ga. 383 (87 S. E. 273); Smiley v. Smiley, 144 Ga. 546 (2) (87 S. E. 668). To determine whether or not the court erred as alleged in the third ground of the amendment to the motion for a new trial, it would be necessary to refer both to the brief of evidence and the charge of the court.
4. There was sufficient evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.